Citation Nr: 0030888	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  94-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for postoperative 
residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1948 to 
March 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, Regional 
Office (RO).  A July 1993 and later rating decision denied 
the veteran entitlement to service connection for a disorder 
of the right foot.  A March 1999 rating decision found that 
the veteran had not submitted new and material evidence 
sufficient to reopen the veteran's previously denied claim 
for service connection for bilateral hearing loss.

In August 1996, the veteran testified at a hearing conducted 
in before a Member of the Board at the local VA office.  
Thereafter, in November 1996, the Board informed the veteran 
that the Member who conducted the hearing was no longer 
employed by the Board and indicated that he was entitled to 
another hearing.  In a signed statement, received at the RO 
later that same month, the veteran responded that he wanted 
to appear at another such hearing; that hearing was held in 
February 1997.  Because the Member who conducted the latter 
Board hearing was no longer employed by the Board, in 
September 2000, the Board notified the veteran that he was 
entitled to another hearing.  To date, the veteran has not 
responded to the September 2000 letter, and accordingly, the 
Board will proceed with the consideration of the issues on 
appeal on the basis of the current record.

When this matter was before the Board in April 1997, it was 
remanded for further development.  In the introduction to 
that remand, the Board observed that the veteran had raised 
the issue of entitlement to service connection for tinnitus 
and referred that claim to the RO for appropriate action.  
Consistent with the Board's instruction, in September 1997, 
the RO denied service connection for this condition on the 
basis that the claim was not well grounded.  During a hearing 
conducted before a hearing officer at the RO June 2000, 
however, citing private medical evidence prepared by Dr. C. 
D. Cunningham, the veteran asserted another informal claim of 
entitlement to service connection for this disability.  In 
light of the foregoing, the Board finds that the veteran has 
asserted an informal application to reopen a claim for 
service connection for tinnitus.  To date, this claim has not 
been considered and it is referred to the RO for appropriate 
action.

In addition, when this case was previously before the Board 
and in a June 1998 decision the Board upheld the earlier 
determinations by the RO, which denied the veteran 
entitlement to service connection for a bilateral hearing 
loss.  The veteran's claim for service connection for 
postoperative residuals of a right foot injury was again 
remanded to the RO for further development.  The case has 
since been returned to the Board for further appellate review 
of the issues as currently developed and shown on the title 
page.  


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
by a Board decision in June 1998; the veteran was provided 
notice of the decision and of his appellate rights, did not 
appeal this determination, and the decision became final.

2.  The evidence that has been added to the record since the 
June 1998 Board decision is of such significance that it must 
be considered in connection with all the evidence to fairly 
decide the merits of the veteran's claim and now shows that 
the veteran has bilateral hearing loss attributable to 
acoustic trauma experienced during his military service.

3.  The veteran's currently diagnosed postoperative right 
foot injury residuals are due to an injury sustained in 
service.


CONCLUSIONS OF LAW

1.  The Board's June 1998 decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§§  5108, 7104, 7266 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1105 (2000).

2.  Since new and material evidence has been submitted 
concerning the veteran's claim for service connection for 
bilateral hearing loss, the requirements to reopen this claim 
have been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (2000).

3.  The veteran's bilateral hearing loss was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2000).

4.  Postoperative residuals of a right foot injury were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Bilateral Hearing Loss

A.  New and material evidence

A June 1998 Board decision denied the veteran's claim for 
service connection for a bilateral hearing loss; that 
decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. §§ 20.1100, 20.1105 (2000).  

The veteran's claim as to service connection for a bilateral 
hearing loss may therefore not be reopened absent submission 
of new and material evidence.  38 U.S.C.A. § 5108.  In 
considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is both new and material evidence.  If 
and only if the Board determines that the claimant has 
produced new and material evidence is the claim deemed to 
have been reopened and the case must then be evaluated on the 
basis of all the evidence both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The first step in the two-step analysis involves two 
questions:  (1)  Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and, (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

The Board will first review the pertinent evidence that was 
before it in June 1998 for purposes of clarity.  That 
evidence consisted of the veteran's statements supporting his 
claim, the testimony at hearings held in March 1994, August 
1996 and February 1997 and a September 1996 statement from 
the veteran's spouse.  The veteran's service medical records 
are not on file and the National Personnel Records Center has 
indicated that these records were destroyed at a fire at that 
facility.  

The veteran's statements and testimony were cumulatively to 
the effect that his hearing became impaired as a result of 
his exposure to acoustic trauma stemming from his 
geographical proximity to the testing of atomic and hydrogen 
bombs in the Pacific.  The veteran testified in March 1994 
that two years after service an evaluation of his ears led a 
private physician to inform him that he did not have 20/20 
hearing.  The statement received from the veteran's spouse 
described problems with the veteran's hearing which became 
discernible following the veteran's return from the Pacific 
in 1956 as well as her observation that the veteran had a 
limp when he returned that did not preexist that tour of 
duty.  

On the basis of the evidence described above, the Board in 
June 1998 concluded that the veteran had failed to submit 
competent medical evidence showing that any current bilateral 
hearing impairment was attributable to disease or injury 
sustained in service.  

Evidence adduced since the June 1998 Board decision includes 
a shipping invoice from Contred Industries for bilateral 
crystal hearing aids, a report of a VA audiologist, an April 
1999 letter from a private physician, VA examinations in June 
1999 and January 2000, and a statement dated in October 1999 
from the veteran's former commanding officer as well as 
testimony proffered at a personal hearing on appeal in June 
2000.

The veteran's private physician, Dr. C. D. Cunningham, in an 
April 1999 letter observed that the veteran presented with 
complaints of hearing problems which he dated back to his 
service in 1956.  Dr. Cunningham examined the veteran for 
hearing loss and found that the veteran had a hearing loss 
curve typical of noise-induced hearing loss that "certainly 
could be associated with high noise level in the past such as 
he was exposed to in the military service."  

The veteran's VA examination in June 1999 noted a history of 
noise exposure in the Army in 1956 and 1957 resulting from 
atomic and hydrogen bomb testing.  The veteran stated at that 
time that there were about 14 loud explosions, which he was 
exposed to without hearing protection.  He said after service 
he worked in the computer field for 37 years where he was 
also exposed to noise but not so much as he experienced in 
the Army.  When examined in January 2000 the veteran again 
related noise exposure in service and denied any other 
occupational exposure.  He further indicated that he had 
bilateral tinnitus, which began at least 20 years ago.  
Following audiological evaluation, bilateral sensorineural 
hearing loss was diagnosed. 

In an October 1999 the veteran's former commanding officer 
reported that the veteran's duties in service included the 
supervision of troops prior to, during and after the 
detonation of atomic bombs on the test range.  He added that 
in his nonmedical opinion he believed that an atomic blast 
explosion would qualify as acoustic trauma.  

At a personal hearing on appeal in June 2000, the veteran 
described his exposure to acoustic trauma in service.  He 
said that he was exposed to loud noises from tanks, and 
detonations to include atomic testing.  He further testified 
that he has had difficulty with hearing loss since service.

The Board has considered the evidence received since the June 
1998 decision and finds that this evidence is new and 
material such as to reopen the veteran's claim seeking 
entitlement to service connection for a bilateral hearing 
loss.  Of particular significance is the letter from Dr. 
Cunningham, which contains a clinical finding of bilateral 
noise-induced hearing loss and does provide a medical opinion 
suggesting that this hearing loss is a result of high noise 
level that the veteran was exposed to in the military 
service.  Since this report provides competent medical 
evidence of current disability and a possible correlation to 
his service in the military which was not established when 
the Board denied the veteran's claim in June 1998, it is 
considered new and material to this case and his claim must 
thus be reopened and considered on a de novo basis.

B.  Service connection

Service connection may be granted for disability resulting 
from disease of injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by the VA 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As noted above, the veteran's service medical records are 
unavailable.  Consequently, the record is devoid of any 
indication of a hearing loss documented in service.  There is 
also no medical evidence suggesting that a sensorineural loss 
was diagnosed within the one-year presumptive period after 
service, or that a hearing loss was diagnosed for many years 
thereafter.  However, the absence of clinical evidence of 
hearing loss during service or during the years immediately 
subsequent to service, it is not fatal to the veteran's claim 
if there is medical evidence indicating that the veteran 
currently has a hearing loss disability (for VA purposes), 
and there is a medically sound basis for attributing it to 
his service in the military.  See Hensley v. Brown, 5 Vet. 
155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 88 
(1992).  

The veteran has testified repeatedly that he sustained 
acoustic trauma to his ears coincident to his military 
service.  He has attributed this acoustic trauma in large 
part to his geographical proximity to a number of atomic bomb 
detonations in the Pacific in the mid-1950s.  This exposure 
in service has been confirmed by the veteran's former 
commanding officer.  Since Dr. Cunningham has examined the 
veteran and diagnosed bilateral noise-induced hearing loss 
and provided competent medical opinion which attributes with 
some certainty such hearing loss to acoustic trauma 
experienced by the veteran in service, there is a plausible 
basis for granting service connection for the condition, 
particularly since there is no countervailing medical 
evidence to the contrary.  As such, service connection is 
warranted.

II.  A Right Foot Disorder

Private medical records received in March 1993 include an 
August 1990 clinical note stating that the veteran has X-ray 
evidence of arthritic degeneration of his right hip as well 
as "an interesting right foot history."  It was observed that 
the veteran had a painful service injury with a long scar 
which was exercised a couple of years ago.  The veteran had 
been walking with a limp because of the foot for many years.  
It was further stated that the veteran's right foot disorder 
might have put the hip at risk.  

In a statement dated in February 1993, Edward A. O'Brien, 
D.P.M., reported that the veteran presented in his office in 
August 1998 for treatment of pain under the scar and 
intractable plantar keratosis of the fourth metatarsal head 
area of the right foot.  He noted that the veteran reported 
that approximately 25 years ago he had "wart surgery" 
performed by an Army doctor that resulted in a blood clot and 
subsequent scarring at the surgical site of the right foot.  
Dr. O'Brien stated that the veteran underwent surgery in 
September 1988 and again in March 1989 to the right foot for 
semi-elliptical excision of the right foot scar.  On the 
latter occasion a subcutaneous cyst, pathologically 
identified as a parakeratosis, was also excised.  

At a personal hearing on appeal in March 1994 the veteran 
testified that he had medical treatment for a plantar wart 
while serving in the South Pacific which resulted in a large 
blood clot requiring surgery to his right foot.  When his 
surgical wound healed he was left with a deep scar on the 
ball of his right foot which caused him to limp thereafter.  
He testified that he later underwent several operations to 
eliminate scar tissue.  At his hearing in August 1996 the 
veteran said that his private physician informed him that his 
problem with his right foot subsequent to service was 
directly attributed to the surgery he had on his right foot 
in service.  

In a statement dated in September 1996 the veteran's spouse 
stated that the veteran had a limp when he returned from his 
service in the South Pacific and scar tissue on the bottom of 
his foot.  She stated that for years the veteran would trim 
this tissue away on a weekly basis to reduce his pain.  She 
added that he eventually had this surgically removed but that 
he still walks with pain. 

At a hearing before Board member in February 1997, the 
veteran reiterated his history of right foot treatment in 
service and described his post surgical treatment to remove 
scar tissue.  He said that for a number of years immediately 
after service he used a jackknife to scrap callous formations 
from the bottom of his right foot.  

On a VA "feet" examination in March 1999 the veteran 
complained of pain in the right foot, which he stated 
developed after surgery for a plantar wart in 1957.  He 
further reported that a physician had attributed his 
complaints of right foot pain to a scar under the fourth 
metatarsal head.  He said pain was now constant and confined 
to his right foot and that walking worsened the condition.  
On physical examination pain on palpation was elicited over 
the fourth metatarsal head of the right foot.  There was no 
edema or erythema of that area.  The veteran was found to 
have a mildly antalgic gait with the use of a cane as an 
assistive device and no significant limp.  The examiner 
commented that the current disorders of the right foot 
consisted of pain on palpation over the fourth metatarsal 
head, and an antalgic gait and two-plus pitting edema 
involving the right ankle.  He stated that it was his opinion 
that the onset of the veteran's right foot disorder was in 
1957 following surgery for a plantar wart.   He noted that he 
had to take the veteran's word for that.  The examiner opined 
that it is as least as likely as not that the veteran's right 
foot problem is attributable to the surgery he underwent in 
service but added that he could not be certain.  In an 
October 1999 statement the veteran's former commanding 
officer recalled that while the veteran was under his command 
in the 1950s he wore a walking cast for a period of time, 
"perhaps a couple of weeks."  He added that he couldn't state 
the exact reason for the cast but remembered that it had 
something to do with surgery on his right foot.

At a personal hearing in June 2000 the veteran described that 
nature of past VA examinations of his right foot.  He 
testified that a private podiatrist had determined that his 
right foot discomfort was attributable to scar tissue, which 
was essentially impinging on the fourth metatarsal of his 
right foot, and that this required surgical intervention to 
correct.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
connotes many factors but basically it means that the facts 
as shown by the evidence establishes that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting service 
was aggravated therein.  Service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence including that pertinent to service establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  

When this matter was before the Board in June 1998, the Board 
observed that the record reflected that the veteran had a 
diagnosis of a current right foot disability, testimony that 
he had an operation on his right foot in service, and a 
medical opinion of a plausible connection between the 
veteran's service and his current right foot disorder.  

In this case it should be again noted the veteran's service 
medical records are not available and have been reported to 
have been destroyed in the fire at the National Personnel 
Records Center in 1973.  When service medical records are 
unavailable, the Board's obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule under 38 U.S.C.A. § 5107(b) is heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The private clinical data showing that the veteran provided a 
history of right foot surgery in service many years prior to 
his filing of his claim as well as the veteran's consistent 
testimony on this matter.  The supporting statements to his 
wife and former commanding officer provide sufficiently 
strong evidence that the veteran indeed sustained injury to 
his right foot in service which resulted in significant 
postoperative scarring.  In view of the opinion of the 
veteran's VA examiner in March 1999 finding that the 
veteran's current right foot problems consisting primarily of 
pain is as least as likely as not attributable to his 
inservice surgery, the Board finds that a proper basis is 
established for finding that his current right foot disorder 
had its onset in service.  In reaching this decision, the 
Board has resolved the benefit of the doubt in the veteran's 
favor.  


ORDER

New and material evidence having been submitted to the 
veteran's claim for service connection for bilateral hearing 
loss is reopened and the benefit is granted.  

Service connection for postoperative residuals of a right 
foot injury is granted.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

 

